Title: To James Madison from David Jameson, 25 November 1780
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Nov 25th. 1780

I duely recd. your favour of the 14t. and am much obliged to you for forwarding my letters to my Nephew. I have desired him to trouble you with his letters to me and must beg the favour of you to send them as opportunities may offer—I suppose it will not be right to frank them by Post It appears by the proceedings of a Court Martial held in Pittsylva. many were privy to and aiding in the intended insurrectn. in that County, but they were chiefly if not altogether composed of the lower rank of the people. three of them by the name of Lay, Billings & Lawless (who were the ringleaders of those tryed) were adjudged guilty of Treason, but there was error in the proceedings & they are to have another trial. I much dislike the mode of trial by Ct. Martial & wish to see that only in use wch. the Constitution points out. Several persons of more note in Pittsylva. were mentd. as promoters of the insurrection And indeed in all the Counties where insurgents have appeared, Men of note have been named as abettors, but on examination few have incurred censure—some have been strongly suspected, but not sufficient proof The 22d. the Enemy’s Ships left Hampton Road and stood down the Bay We suppose they mean to go to So. Carolina, but time must discover their destination I am with great esteem
Dr Sir Yr. Mo hb Servt
David Jameson
this by the Express
